Citation Nr: 0936950	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
the result of asbestos exposure.

2.  Entitlement to service connection for arthritis of the 
back, legs, neck, knees, and hips.

3.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006, July 2007, and August 
2007 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  The 
Veteran requested a personal hearing before the Board on his 
April 2008 substantive appeal; however, he withdrew such 
request by letter dated in September 2008.  See 38 C.F.R. 
§ 20.702(e) (2008).

The Veteran submitted a written statement in July 2009 
indicating that he desired to file a claim for "arthritis in 
my whole body."  The Board notes that it has jurisdiction 
over the issue of arthritis of the back, legs, neck, knees, 
and hips; the Veteran's remaining joints, however, are not on 
appeal.  As such, the proper course of action is to REFER his 
claim for service connection for arthritis of his remaining 
joints to the RO for development and consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not experience respiratory or pulmonary 
problems during service or for many years after service; the 
competent medical evidence does not show that his currently 
diagnosed chronic obstructive pulmonary disease (COPD) is 
etiologically related to any incident of service, to include 
exposure to asbestos while serving aboard the U.S.S. 
Appalachian.  

2.  Although the Veteran did complain of low back pain during 
service, there is no indication of any injury of the back, 
legs, neck, knees, or hips during service; the competent 
medical evidence does not establish that he was diagnosed 
with arthritis of these joints during service or within one 
year of service; there is also no competent medical or lay 
evidence of chronic symptoms since service; any currently 
diagnosed arthritis is not related by competent medical 
evidence to any incident during service.

3.  The Veteran's service-connected PTSD is manifested 
throughout this appeal by symptomatology which has no more 
than a mild effect on his daily occupational and social 
activity characterized by a relatively stable mood, good 
social relationships, and chronic sleep impairment improved 
by medication; he does not exhibit symptoms associated with 
higher ratings such as anxiety, suspiciousness, impaired 
memory, judgment, or speech, depression, flattened affect, 
impulse control issues, or suicidal thoughts.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Arthritis of the back, legs, neck, knees, and hips was 
not incurred in or aggravated by the Veteran's active 
military service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to him in March 2006, 
August 2006, and March 2007 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in March 2006, August 2006, and March 2007 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein, including the 
evidence and information necessary to establish an effective 
date and disability rating should service connection be 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, each of these 
letters was sent to the Veteran prior to the initial 
adjudication of the corresponding claim.  The VCAA notice was 
therefore timely.  See Pelegrini, 18 Vet. App. at 120.  

With respect to the Veteran's claim for service connection 
for arthritis of the back, legs, neck, knees, and hips, the 
Board observes that the March 2007 VCAA letter contained 
information regarding substantiating a claim for service 
connection on a secondary basis.  However, the Veteran 
claimed arthritis as directly related to service; there is no 
indication that he ever asserted a theory of entitlement 
based on secondary service connection.  To the extent that 
this error is potentially prejudicial to the Veteran, the 
Board finds it to be harmless.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (U.S. Apr. 21, 2009).  In this regard, the 
Veteran was provided notice as to what evidence and 
information was necessary to substantiate a claim for direct 
service connection in March 2006 in conjunction with his 
claim for service connection for PTSD, and thereafter replied 
in May 2006 indicating that he had read this letter.  See 
VCAA Notice Response received May 31, 2006.  Under these 
circumstances, the Board is satisfied that the Veteran has 
demonstrated actual knowledge of what was necessary to 
substantiate a claim for direct service connection.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
veteran or the veteran's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim).  In light of his actual knowledge, a remand to 
provide the Veteran with new VCAA notice specific to his 
arthritis claim would only unnecessarily delay this appeal 
with no obvious benefit flowing to the Veteran.

Turning to the VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2008).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  

The Veteran was afforded a VA examination during this appeal 
with regards to his claim for service connection for PTSD.  
The examination reports reflect that a review of the claims 
file was completed in conjunction with an interview with and 
an examination of the Veteran.  All relevant and pertinent 
findings were reported, including any functional impact on 
the Veteran's daily life and employment.  As such, the Board 
finds that the Veteran was provided with an examination that 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2008).  
See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA 
must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

No VA examinations were provided with respect to his 
remaining service connection claims.  However, the Board 
notes that the evidence of record does not warrant any 
examination or opinion for these claims because there is 
sufficient competent medical evidence to decide them.  See 
38 C.F.R. § 3.159(c)(4) (2008).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed in more 
detail below, there is nothing in the record other than the 
Veteran's own lay statements, that suggests a link between 
his claimed arthritis or lung disorder and military service.  
Furthermore, there is no medical or lay evidence of 
chronicity and continuity of symptomatology of either 
disorder since service.  Therefore, inasmuch as the Veteran 
has failed to meet the third McLendon element for either 
claimed disorder, VA is not required to provide him with an 
examination or obtain an opinion as to the etiology for 
either disorder.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A. Lung Disorder due to Asbestos Exposure

The Veteran contends that he is entitled to service 
connection for a lung disorder, namely chronic obstructive 
pulmonary disease (COPD), as such disease is the result of 
exposure to asbestos during service.  In a written statement 
dated in August 2006, he reported that he was exposed to 
asbestos from the pipes onboard the U.S.S. Appalachian; he 
indicated that his bunk was directly beneath one such pipe.  
He also reported exposure during underwater demolition.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

As previously noted, the Veteran asserts that he was exposed 
to asbestos while working on board the U.S.S. Appalachian and 
while completing underwater demolition.  With respect to the 
latter, the Board observes that no evidence has been 
submitted which supports a finding that underwater demolition 
performed by the Veteran exposed him to asbestos.  However, 
asbestos was commonly found on ships from this era, and 
especially within the ship's insulation.  Thus, the Board is 
of the opinion that the Veteran's lay statements regarding 
exposure from insulated pipes is credible and competent 
evidence sufficient to establish exposure to asbestos during 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

It is not enough, however, for the Veteran to demonstrate 
exposure to asbestos during service.  Rather, in order to 
warrant service connection, the competent evidence of record 
must demonstrate a relationship between the Veteran's in-
service exposure and his claimed disease.  38 C.F.R. § 3.303; 
see also M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (h).  

The Veteran's service treatment records are silent for any 
respiratory or pulmonary problems.  His separation 
examination, including a chest x-ray, was clinically normal.  
Post-service medical evidence reflects that he contacted the 
VA in February 2006 following a private hospitalization for 
pneumonia.  See VA Telephone Nurse Assessment dated February 
17, 2006.  The Veteran indicated that while he was 
hospitalized the private providers had informed him that he 
has emphysema.  He presented for VA evaluation shortly 
thereafter and gave a history of on and off problems with 
shortness of breath and increased cough.  It was the 
examining physician's assistant impression that the Veteran 
had COPD, though it had not been officially diagnosed.  See 
VA Physician's Assistant Note dated February 22, 2006.  The 
Veteran was then evaluated by his primary care physician in 
March 2006.  No mention was made of any in-service asbestos 
exposure, but a 100-pack year smoking history was documented.  
The examining physician noted that pulmonary function tests 
obtained in August 2005 were not consistent, but nevertheless 
diagnosed the Veteran with COPD, symptomatically improved on 
nebulizer therapy.  See VA Primary Care Note dated March 7, 
2006.  

While often times a lapse in time between a veteran's active 
service and the first diagnosis of a disease may weigh 
against his claim, see Maxson v. West, 12 Vet. App. 453, 459 
(1999), the fact that the Veteran's COPD was not diagnosed 
for sixty years post-service is consistent with the latency 
period of asbestos-related diseases.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (d).  However, a 
prolonged period of time without diagnosis, by itself, does 
not indicate a relationship between the Veteran's current 
COPD and any in-service asbestos exposure.  

In the present case, the only evidence of record which 
suggests a positive nexus between the Veteran's current COPD 
and in-service asbestos exposure is his own lay statements.  
Unfortunately, these cannot be accepted as competent evidence 
sufficient to establish a nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  And the current medical evidence of 
record fails to indicate that the etiology of his COPD is 
asbestos- or service-related.  

In the absence of any competent evidence associating the 
Veteran's current COPD with his military service, to include 
asbestos exposure, the Board finds a preponderance of the 
evidence is against this claim.  Since a preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply and it must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Arthritis of the Back, Legs, Hips, Knees, and Neck

The Veteran filed a claim for service connection for 
"traumatic arthritis" in December 2006.  When the RO 
inquired as to what joints the Veteran was claiming 
arthritis, he replied that he has arthritis in his back, 
neck, and legs; he also indicated that he has an artificial 
hip and knee.  See VA Form 21-4138 received April 16, 2007.  
Based on these statements, the RO adjudicated the issue of 
entitlement to arthritis of the back, legs, hips, knees, and 
neck.  The Veteran appealed this issue and it is now before 
the Board on appellate review.  

Initially, the Board observes that although the Veteran 
claimed 'traumatic' arthritis, he has not identified any 
specific in-service event or injury which he believes led to 
his claimed arthritis.  Furthermore, a review of his service 
treatment records fails to demonstrate any injury to any of 
the claimed joints.  There is, however, an undated memo from 
the Medical Officer to the Veteran's underwater demolition 
team leader which notes that he complained of pain in his 
lower back and pain between his shoulders.  Despite his 
subjective complaints, which were noted to be very hard to 
prove or disprove, physical examination of the Veteran was 
negative.  His July 1946 service separation physical 
examination of the neck, spine, and extremities was 
clinically normal.  

Post-service, the medical evidence reflects that the Veteran 
was diagnosed with a herniated nucleus pulpous at L5-S1 in 
1977, right knee osteoarthritis in 2005, and cervical 
osteoarthritis with disc herniation at C6-7 in 2006.  See VA 
Hospital Summary dated February 17, 1977; VA Pain Management 
and Rehabilitation Services (PM&RS) Consult dated October 4, 
2007; VA MRI Study dated July 5, 2006.  Additionally, lay 
evidence of record indicates that he underwent right hip 
replacement in 1998.  See Veteran's Application for 
Compensation or Pension received May 19, 1999.  Finally, 
although no specific diagnosis of arthritis is provided for 
the 'legs,' back, or the left hip, recent VA treatment 
records show that the Veteran has been diagnosed with 
"widespread arthritis."  See VA PM&RS Consult dated October 
4, 2007.  

With the exception of his low back, the Veteran's service 
treatment records are silent for any musculoskeletal or joint 
complaints.  And while the evidence shows that he complained 
of low back pain during service, clinical evaluation was 
negative.  There is also no indication that was diagnosed 
with a chronic low back disorder, including arthritis, during 
service.  The Board is of the opinion that the absence of any 
competent medical evidence of chronic back, neck, leg, knee, 
or hip problems during service weighs significantly against 
the Veteran's claim that he has currently diagnosed arthritis 
in these joints that is related to service.  Moreover, it 
notes that the lack of a diagnosis of arthritis in any of the 
Veteran's claimed joints within one year of service 
separation means that service connection may not be awarded 
on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008) (degenerative joint disease (or 
arthritis) may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service).  

Absent any competent evidence of a chronic disorder of the 
back, legs, neck, hips, or knees during service, the Board 
turns next to whether there is competent evidence of 
chronicity and continuity of symptomatology since service.  
See 38 C.F.R. § 3.303(b).  Notably, the Veteran himself has 
not made any lay assertions of joint problems since service.  
In fact, when he filed for nonservice-connected pension 
benefits in May 1999, the Veteran indicated that his 
arthritis of the back and legs had its onset in 1979 and that 
his hip problems began in 1998.  See Veteran's Application 
for Compensation or Pension received May 19, 1999.  With 
regards to his knees, the record does not contain any lay 
evidence regarding the onset of knee problems and the medical 
evidence does not show a diagnosis of arthritis in either 
knee until 2005.  Finally, cervical osteoarthritis was not 
diagnosed until 2006 when the Veteran complained of chronic 
neck pain following an incident in which he fell and hit his 
head.  See VA Physician Note dated June 16, 2006; see also VA 
MRI Study dated July 5, 2006.  

In light of the above, service connection for arthritis of 
the legs, hips, knees, back, or neck is not warranted on the 
basis of chronicity and continuity of symptomatology since 
service.  The Board's inquiry, however, does not end here.  
In this regard, service connection may still be granted when 
all the evidence, including that pertinent to service, 
establishes that any current arthritis was incurred in 
service as a result of an event, injury, or disease.  
38 C.F.R. § 3.303(d).  Since the Board is prohibited from 
making conclusions based on its own medical judgment, Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), and the Veteran, as a 
layperson, is not competent to provide such nexus evidence, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board must 
look to the remaining evidence of record to determine whether 
the competent evidence relates any current arthritis to 
service.  

Unfortunately, as with his COPD, the only evidence of record 
which suggests a positive nexus between any current arthritis 
and service is the Veteran's own lay statements.  As 
previously discussed, these cannot be accepted as competent 
evidence sufficient to establish a nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is nothing in the 
medical evidence of record which indicates that the etiology 
of his arthritis is service-related.  

In the absence of any competent evidence associating any 
current arthritis  with his military service, the Board finds 
a preponderance of the evidence is against this claim.  Since 
a preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and it must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Initial Evaluation for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2008).

Historically, the Veteran was awarded service connection for 
PTSD by RO rating decision dated in August 2007 and assigned 
a 10 percent disability rating effective March 16, 2007.  He 
disagreed with the initial evaluation assigned and eventually 
perfected an appeal to the Board.  

The Veteran is currently assigned a 10 percent initial 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  Under that diagnostic code, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.  Id.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability evaluation is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In considering the medical and lay evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the Veteran meets the criteria for a 10 
percent evaluation, but no more, for PTSD.  VA treatment 
records, a March 2007 VA examination report, and lay evidence 
of record indicate that his PTSD has no more than a mild 
effect on his daily occupational and social activity 
characterized by a relatively stable mood, good social 
relationships, and chronic sleep impairment improved by 
medication.  Conversely, the Veteran does not exhibit 
symptoms such as anxiety, suspiciousness, impaired memory, 
judgment, or speech, depression, flattened affect, impulse 
control issues, or suicidal thoughts, which might suggest a 
more severe disability picture.  

Initially, the Board observes that the Veteran has been 
diagnosed with PTSD and a mood disorder, not otherwise 
specified.  In evaluating his disability, neither the 
Veteran's treating physicians nor the March 2007 VA examiner 
have indicated that the symptoms attributable to his mood 
disorder may be separated from his service-connected PTSD 
symptoms.  As such, the Board will consider all psychiatric 
symptomatology in rating this disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability).  

The Veteran has been receiving treatment through VA's mental 
health clinic throughout this appeal for PTSD and a mood 
disorder.  See VA Mental Health Clinic (MHC) Notes dated 
March 2006 through August 2007.  When he initially presented 
for treatment in March 2006 he reported a history of 
treatment for depression several years earlier.  Current 
symptoms identified included difficulty staying asleep, 
nightmares regarding his experiences on the U.S.S. 
Appalachian, a short temper, and a need to stay busy to avoid 
thinking about his military experiences.  See VA MHC Note 
dated March 7, 2006.  These subjectively reported symptoms 
continue throughout his remaining treatment records.  
Similarly, objective indications noted throughout the medical 
evidence include full orientation to time, place, person, and 
date, good eye contact, casual and clean grooming, normal 
speech, complete and relevant thought content, calm and 
stable mood, an absence of evidence of a formal thought 
disorder, and a lack of suicidal or homicidal ideation.  

In addition to these contemporaneous findings, the Veteran 
was evaluated by the VA in March 2007; many of the above 
symptoms and clinical findings were reported.  The examiner 
also indicated that the Veteran displayed a wide range of 
appropriate affect, demonstrated a good ability to attend, 
concentrate, and abstract, and appeared to have good social 
judgment.  The Veteran expressly denied depression, though it 
was noted that he was placed on an antidepressant.  

As for the Veteran's social and occupational functioning, the 
evidence reflects that he is currently retired.  He was 
previously employed as a truck driver, plumber, and school 
bus driver; there is no indication that he had any difficulty 
with employment.  The Veteran was married, but is currently 
widowed.  He has four adult children, and at the March 2007 
VA examination he indicated that he gets along well with all 
of them.  Although he is retired from work, the Veteran does 
not spend his days alone.  Rather, he attends a senior center 
where he plays cards with other seniors.  He also enjoying 
activities such as fishing and playing musical instruments.  
Overall, the Veteran reported at the March 2007 VA 
examination that he is "pretty happy" with "good social 
contacts," although he is a little moody at night when he is 
alone.  

The Board is of the opinion that the above evidence does not 
demonstrate a disability picture that is suggestive of a 
rating in excess of 10 percent.  In this regard, the 
Veteran's PTSD does not appear to cause even occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  For the most part, the Veteran does not appear to 
exhibit any significant depression, including a depressed 
mood or suicidal ideation.  He also has not provided any lay 
or medical evidence of symptomatology suggestive of any level 
of anxiety or suspiciousness, including panic attacks.  There 
also does not appear to be any cognitive impairment due to 
PTSD, such as memory, thought, or speech problems.  Finally, 
although the Veteran reported problems with irritability and 
a short temper, he did not express that such symptoms are of 
such severity to interfere with his daily life.  As for any 
evidence of social and/or occupational impairment, the 
Veteran reports a fairly full social life, including strong 
relationships with his children.  And contrary to a more 
severe PTSD disability picture, the Veteran appears to seek 
out social contact with others; he does not seek isolation 
from society and he actually he reports feeling most 
irritable when alone.  

The Board acknowledges that the Veteran's treatment records 
reflect that his major problem is chronic sleep impairment, a 
symptom more consistent with a 30 percent evaluation.  
However, pertinent to this appeal, the Veteran reports an 
improvement in his sleep when taking trazodone.  See, e.g., 
VA MHC Notes dated March 3, 2006, June 26, 2006, January 12, 
2007, and April 17, 2007.  Therefore, absent any additional 
evidence of more severe symptomatology, the Board is of the 
opinion that evidence of chronic sleep impairment improved 
with medication is not a sufficient basis upon which to 
assign a higher rating.  

In addition to the evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores ranging from 55 to 65 
(VA MHC records) and 75 (VA examination).  Due to the large 
disparity in these scores, the Board will further discuss 
them below.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates 
that the GAF scale will be used to gauge a person's level of 
functioning at the time of the evaluation (i.e., the current 
period) because ratings of current functioning will generally 
reflect the need for treatment or care.  The Board notes that 
while GAF scores are probative of a veteran's level of 
impairment, they are not to be viewed outside the context of 
the entire record.  See 38 C.F.R. § 4.126(a) (2008).  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.  

In the present case, the GAF scores assigned to the Veteran 
throughout this appeal indicate symptomatology ranging from 
transient with expectable reactions to psychosocial stressors 
and no more than slight impairment in social, occupational, 
or school functioning to moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
When considering these scores in light of the disability 
picture discussed above, the Board finds congruence in that 
his symptomatology tends to reflect more slight to mild 
symptoms than moderate symptoms.  See also VA Examination 
Report dated in March 2007 (Veteran's PTSD symptoms are 
relatively mild and cause little disability).  Moreover, the 
Board notes that most of the Veteran's GAF scores of 60 and 
below were assigned prior to the current appeal period, and 
the majority of the scores assigned as of March 2007 reflect 
slight to mild impairment.  Therefore, it appears that his 
GAF scores accurately reflect his current evaluation.  

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to an initial rating in excess 
of 10 percent.  However, the Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the ratings schedule.  Furthermore, although the Veteran is 
competent to provide evidence regarding symptomatology, he is 
not competent to provide an opinion regarding the severity of 
his symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than his 
currently assigned 10 percent rating throughout this appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although he 
demonstrates at least one symptom contemplated by a higher 
rating, his overall disability picture does not suggest more 
than a mild disability picture.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, 
the preponderance of the evidence is against an evaluation 
higher than 10 percent, and therefore, does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for mental disorders is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD with the established 
criteria found in 38 C.F.R. § 4.130 shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  As discussed above, the rating criteria 
considers focuses on the impact the Veteran's disability has 
on his occupational and social functioning, to include 
symptomatology such as mood disturbances, cognitive 
impairment, and coping mechanisms.  

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that he has required frequent hospitalizations for his 
PTSD during the present appeal period.  Additionally, despite 
being retired, there does not appear to be any impact on the 
Veteran's occupational and social functioning, as noted by 
the March 2007 VA examiner.  

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a lung disorder as the 
result of asbestos exposure is denied.

Entitlement to service connection for arthritis of the back, 
legs, neck, knees, and hips is denied.

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


